Citation Nr: 0830970	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  99-04 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a panic disorder, 
claimed as an anxiety disorder.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.

The issue of entitlement to service connection for a panic 
disorder, claimed as an anxiety disorder, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

A bilateral knee disability was not incurred in or aggravated 
by active duty service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
disability are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in December 
2003. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and, (3) informing the 
veteran about the information and evidence he was expected to 
provide. Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
VA must also provide notice that an effective date for the 
award of benefits will be assigned if a higher evaluation is 
awarded. Although the RO did not advise the veteran of such 
information, this decision confirms the RO's denial of 
benefits and the veteran is therefore not prejudiced in 
regards to lack of Dingess notice. Proceeding with this 
matter in its procedural posture would not therefore 
prejudice the veteran.

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). Notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (2007). These claims on 
appeal were initiated before the promulgation of the Veterans 
Claims Assistance Act (VCAA). With the December 2003 letter 
and a subsequent supplemental statement of the case dated in 
August 2004, the veteran was advised in accordance with the 
requirements of C.F.R. § 3.159(b)(1). 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, private 
medical records, hearing testimony, and lay statements from 
the veteran are associated with the claims file. 

The veteran was afforded VA examinations. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."). 

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The veteran contends that his bilateral knee disability is 
the result of his active duty service.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

For certain disabilities, such as arthritis (degenerative 
joint disease), service connection may be presumed when such 
disabilities are shown to a degree of 10 percent or more 
within one year of the veteran's discharge from service. 38 
U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

December 1967 service treatment records indicated that the 
veteran complained of pain in the area of the right knee with 
no history of trauma. A physical examination and x-ray 
studies were unremarkable. A subsequent service treatment 
note indicated the veteran had a large cystic mass medially 
in the right popliteal space with a recommendation of 
conservative treatment. A final December 1967 treatment 
record stated that the veteran could be treated 
symptomatically with an ace bandage and light duty until he 
arrived at home where he should be given an orthopedic 
evaluation. The veteran's separation examination in March 
1969 did not indicate any disorders of the right knee, to 
include a cystic mass, nor did the veteran report any problem 
with his right or left knee.  Service treatment records were 
devoid of any complaints, treatment, or diagnosis of a left 
knee disorder.

Post service, the first notation in the medical records 
associated with the claims file of any complaints of knee 
pain is in a June 1997 VA examination. The veteran stated 
that his knees hurt during basic training. The examiner 
diagnosed the veteran with degenerative joint disease of both 
knees, more marked on the left. X-ray studies indicated no 
acute fracture or dislocation. The examiner noted there was a 
well corticated osseous density in the area of the lateral 
aspect of the right tibia, possibly post-traumatic in nature.

In a January 1999 VA treatment note, the veteran complained 
of right knee, neck and back pain because of a "fall of 
[illegible] pipe on back." The examiner noted no swelling of 
the right knee and movement was okay. The examiner stated 
there were no restrictions. X-rays studies indicated the 
right knee demonstrated a small joint effusion, mild features 
of degenerative osteoarthritis involving the medial joint 
compartments and a sclerotic margined prominent ossific 
density lying adjacent to the anterior central aspect of the 
tibial plateau which could represent sequelae of an old 
injury at the insertion of the anterior cruciate ligament. 
The left knee demonstrated minimal degenerative changes 
involving the medial joint compartment.

The remainder of the VA medical records associated with the 
claims file dated from February 1999 to November 2007 are 
devoid of any complaints, treatment, or diagnosis of a 
bilateral knee disability.

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his current bilateral 
knee disability. By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). The only 
post service evidence of a knee disorder, either left or 
right, are two complaints, one in 1997 during a VA 
examination in which the veteran was diagnosed with 
degenerative joint disease and a January 1999 apparent work-
related complaint by the veteran of right knee pain. Neither 
examiner diagnosed the veteran with any disorder of the knees 
related to service. 

There is additionally no evidence of continuity of 
symptomatology. The first notation of a knee complaint 
associated with the record is dated in June 1997, 
respectively (i.e., approximately 28 years after the 
veteran's separation from service). This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted; service 
connection is additionally not warranted on a presumptive 
basis as there is no evidence of a bilateral knee disability 
within the first post service year.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a bilateral knee disability, and 
the benefit-of-the-doubt rule is not for application. 
38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 
(1990).


ORDER

Service connection for a bilateral knee disability is denied.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted. The veteran 
filed a claim for entitlement to service connection for a 
panic disorder, claimed as an anxiety disorder. A VA 
examination is necessary in order to determine the etiology 
of the veteran's psychiatric disability.

The veteran's entrance examination in August 1966 is devoid 
of any evidence of a psychiatric disorder. During his 
separation examination in March 1969, the examiner noted the 
veteran reported he "feels slightly jittery most of the time 
but works and functions well." On the separation 
examination, the veteran self-reported that he had a problem 
with his "nerves."  

In June 1997 the veteran had a VA psychiatric examination and 
reported that while stationed in Korea, he experienced many 
problems and stated that his "nerves were shot," he was 
homesick, missed his family, and was a "nervous wreck." The 
examiner diagnosed the veteran with generalized episodic 
anxiety disorder and opined "possible stressors of service 
related to homesickness".

A March 1999 VA medical treatment note diagnosed the veteran 
with a serious anxiety disorder.  VA medical records 
associated with the file indicate an on-going  history of an 
anxiety disorder.

Furthermore, while this case is in remand status, the RO 
shall provide the veteran with proper notice under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), as  to how VA assigns a 
disability rating and an effective date for the award of 
benefits if service connection is awarded for his claim of a 
panic disorder claimed as an anxiety disorder.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish the 
assignment of a disability rating and 
an effective date in the event that a 
claim for service connection is 
granted, as outlined by the Court in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.	The RO/AMC should contact the veteran 
and invite him to submit any additional 
evidence which may be in his possession 
which would assist in his claim of 
entitlement to service connection for a 
panic disorder, claimed as an anxiety 
disorder. 

3.	The RO/AMC shall schedule the veteran 
for a psychiatric examination by a 
psychiatrist. The purpose of the 
examination is to determine whether the 
veteran developed a panic disorder, 
claimed as an anxiety disorder, in 
service, or within one year thereafter. 
Following this review and the 
examination, the examiner is to assign 
an Axis V Global Assessment of 
Functioning (GAF) score in the 
diagnostic formulation. 

The following considerations will 
govern the examination:

a. The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. The examiner must acknowledge 
receipt and review of the claims folder, 
the medical records obtained, and a copy 
of this remand.

The examiner must address the veteran's 
1969 separation examination, 
specifically, the separation examiner's 
notation that the veteran felt 
"jittery" most of the time, and the 
veteran's self-reported response that he 
had problems with his "nerves." An 
opinion is required as to any 
relationship between the in-service 
notation and any current psychiatric 
disorder and any response given must be 
documented in any report generated.

b. If deemed appropriate by the examiner, 
the veteran may be scheduled for further 
medical examinations. All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled. 

c. In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record. If the examiner is 
unable to render an opinion without 
resort to speculation, he or she should 
so state. 

4.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

5.	When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence. If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified. This claim must be afforded 
expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


